
	
		II
		112th CONGRESS
		2d Session
		S. 3680
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2012
			Mr. Harkin (for himself,
			 Mr. Udall of New Mexico, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify and
		  extend the making work pay credit.
	
	
		1.Short titleThis Act may be cited as the
			 2013 Making Working Pay Credit
			 Act.
		2.Extension and
			 modification of making work pay credit
			(a)Extension
				(1)In
			 generalSubsection (e) of
			 section 36A of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(e)TerminationThis
				section shall not apply—
							(1)to taxable years
				beginning after December 31, 2010, and before January 1, 2013, and
							(2)to taxable years
				beginning after December 31,
				2013.
							.
				(2)Treatment of
			 possessionsParagraph (1) of section 1001 of division B of the
			 American Recovery and Reinvestment Act of 2009 is amended by striking
			 beginning in 2009 and 2010 each place it appears and inserting
			 to which section 36A of the Internal Revenue Code of 1986
			 applies.
				(b)Modification of
			 credit
				(1)Credit
			 amountSubsection (a) of section 36A of such Code is
			 amended—
					(A)in paragraph (1),
			 by striking 6.2 percent and inserting 6.0
			 percent, and
					(B)in paragraph (2),
			 by striking $400 ($800 and inserting $800
			 ($1,600.
					(2)Limitation
			 based on modified adjusted gross income
					(A)In
			 generalSection 36A(b) of such Code is amended by redesignating
			 paragraph (2) as paragraph (3) and by striking paragraph (1) and inserting the
			 following:
						
							(1)In
				generalThe amount allowable as a credit under subsection (a)
				(determined without regard to this subsection and subsection (c)) for the
				taxable year shall be reduced (but not below zero) by the amount determined
				under paragraph (2).
							(2)Amount of
				reduction
								(A)In
				generalThe amount determined under this paragraph is the amount
				which bears the same ratio to the amount which would be so allowable as—
									(i)the excess
				of—
										(I)the taxpayer's
				modified adjusted gross income for such taxable year, over
										(II)$60,000, bears
				to
										(ii)$30,000.
									(B)Joint
				returnsIn the case of a joint return, subparagraph (A) shall be
				applied—
									(i)by substituting
				$90,000 for $60,000 in clause (i)(II) thereof,
				and
									(ii)by substituting
				$60,000 for $30,000 in clause (ii)
				thereof.
									(C)Married filing
				separatelyIn the case of a married individual filing a separate
				return, subparagraph (A) shall be applied by substituting
				$45,000 for $60,000 in clause (i)(II)
				thereof.
								.
					(B)Conforming
			 amendmentParagraph (3) of section 36A(b) of such Code, as
			 redesignated by subparagraph (A), is amended by striking subparagraph
			 (A) and inserting this subsection.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
